FILED
                                                                     May 18 2016, 8:48 am

                                                                           CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR DAVID W.
Patrick F. O’Leary                                        BIRKY
Goshen, Indiana                                           Jeffery A. Johnson
                                                          Brett R. Hummer
                                                          May Oberfell Lorber
                                                          Mishawaka, Indiana

                                                          ATTORNEYS FOR INTERRA
                                                          CREDIT UNION
                                                          Jeffrey L. Lund
                                                          Landon K. Richmond
                                                          Yoder Ainlay Ulmer &
                                                          Buckingham, LLP
                                                          Goshen, Indiana

                                                          ATTORNEYS FOR VENTURE
                                                          INTERNATIONAL LLC AND
                                                          CURT BECHLER
                                                          Ronald E. Elberger
                                                          Bryan H. Babb
                                                          Bradley M. Dick
                                                          Bose McKinney & Evans LLP
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016                      Page 1 of 17
      Jack Sheets,                                              May 18, 2016
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                20A04-1509-PL-01620
              v.                                                Appeal from the Elkhart Superior
                                                                Court
      David Birky, Interra Credit                               The Honorable Evan S. Roberts,
      Union, Curt Bechler, and                                  Judge
      Venture International, LLC.,                              Trial Court Cause No.
      Appellees-Defendants                                      20D01-1309-PL-222




      Bailey, Judge.



                                           Case Summary
[1]   Jack Sheets (“Sheets”) was discharged from his employment with Interra Credit

      Union (“Interra”). He subsequently filed a complaint alleging that Interra Vice-

      President David Birky (“Birky”) had committed defamation per se, for which

      Interra was vicariously liable; and that management consultant Venture

      International, LLC (“Venture”) and its owner, Curt Bechler (“Bechler”), had

      been negligent in the monitoring of Sheets’s condition after sick leave, had

      negligently investigated and reported a hotline call, had breached a fiduciary

      duty, and had intentionally interfered with Sheets’s employment-at-will

      contract with Interra. Summary judgment was granted to Birky and Interra;

      partial summary judgment was granted to Venture and Bechler. Negligence

      and tortious interference claims against Venture and Bechler proceeded to trial,

      and a jury found in favor of the defendants. Sheets challenges the grant of


      Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016              Page 2 of 17
      summary judgment to Birky and Interra and the judgment in favor of Venture

      and Bechler on the claim of interference with an employment contract. 1 We

      affirm.



                                                       Issues
[2]   Sheets presents two issues for review:


               I.       Whether summary judgment was improvidently granted to
                        Birky and Interra upon the defamation per se claim; and


               II.      Whether the trial court abused its discretion in instructing
                        the jury regarding legal protection of an employment-at-
                        will contract.


                              Facts and Procedural History
[3]   In 1976, Interra hired Sheets as a manager trainee. Sheets eventually became

      the President and CEO of Interra, reporting to Interra’s Board of Directors

      (“the Board”). Venture was hired to perform an organizational assessment in

      2007 and again in 2011.2




      1
       Sheets does not challenge the earlier grant of partial summary judgment to Venture and Bechler, nor does
      he challenge the judgment entered upon the jury verdict as to the claim of negligence against Venture and
      Bechler.
      2
       When deposed, Bechler described an organizational assessment as a procedure that “seeks to identify
      perceptions and seeks to identify issues of concern by the employees and the management team regarding
      how the organization is functioning. . . . It gives the leadership of the organization feedback on how they’re
      being perceived and how they’re functioning.” (App. at 199-200.)

      Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016                           Page 3 of 17
[4]   On January 4, 2011, Sheets experienced an inter-cerebral hemorrhage. After a

      four-month medical leave, Sheets returned to work on a restricted basis. In

      April of 2011, the Board expanded Venture’s duties to include acting as a

      liaison between Sheets and his medical team.3 In August of 2011, Sheets

      returned to work full-time without restrictions.


[5]   As part of its 2011 Organizational Assessment, Venture recommended the

      installation of a Compliance Hotline accessible to Interra employees.

      Employees were advised to: “Use the Compliance Line to report a serious

      concern or a suspected policy violation.” (App. at 265.) After the completion

      of the 2011 assessment, Venture’s responsibilities primarily concerned

      monitoring and reporting calls coming into the hotline in exchange for a

      $100.00 monthly fee.


[6]   On August 18, 2012, Birky called the hotline, identified himself, provided his

      telephone number, and left the following message:

                 My concern is about the fitness of leadership of Jack Sheets, our
                 President and CEO. I’ve had significant concerns about my own
                 personal level of frustration in interactions with Jack over the
                 past month. Since, my perception is that since almost from the
                 day that Venture International disengaged in their consulting
                 contract with Interra, Jack has become considerably more
                 aggressive. Jacks’ cognitive ability to process and follow
                 conversations when there are multiple voices around the table
                 has its [sic] significantly impaired in my opinion and his ability to



      3
          This role formed the basis of one of Sheets’s negligence claims against Venture and Bechler.


      Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016                           Page 4 of 17
              focus on what’s important and the particular issue and accept
              and follow conversations is also significantly less than optional
              [sic] or ideal. I have, also have documentation of multiple
              conversations that I personally have had with Jack where he
              refuses to accept an answer or explanation and simply comes
              back over and over and over again asking the same question over
              and over again and being unable to process or understand what
              he is being told. I’ve also had responses from Jack that say he
              does not want to have a debate with me he simply wants me to
              listen to his point of view and I have been frustrated and
              unaccepting of that type of one way conversation instead of a
              dialogue. I’ve also had feedback from respected peers within the
              credit union industry who view Jack and have expressed their
              view to me as not being fit for leadership of a credit union and at
              some level view him as being an embarrassment to the credit
              union as a whole. Almost everyone likes Jack but there is some
              sense of true bewilderment that he is in charge of a credit union
              this size and on the track that it’s on. I believe that there are
              other members of the Senior Management team that share my
              feelings; however, I am speaking for myself and would be happy
              to provide additional feedback and specifics at any time. So I
              appreciate the follow-up and look forward to hearing from a
              communication specialist soon.


      (App. at 162.)


[7]   Venture contacted Birky regarding the call, and provided a transcript of the call

      to Interra’s Board of Directors. Effective March 21, 2013, the Board discharged

      Sheets from his employment.


[8]   Sheets filed a complaint against Birky, alleging defamation per se. The

      complaint was twice amended to add additional defendants and allegations.

      Ultimately, Sheets’s Third Amended Complaint consisted of six counts. Count


      Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016   Page 5 of 17
      1, captioned Defamation Per Se, contained allegations that Birky defamed

      Sheets. Count 2 (also captioned Defamation Per Se), alleged that Birky had

      acted within the course and scope of his employment with Interra, such that

      Interra should be vicariously liable to Sheets. Count 3 (Negligence) included

      allegations that Venture and Bechler had agreed to monitor Sheets’s medical

      treatment and recovery following a brain hemorrhage but had acted negligently

      in monitoring and then reporting to Interra. Count 4 (Negligence) included

      allegations that Venture and Bechler failed to use reasonable care in the

      handling of Birky’s allegations. Count 5 (Intentional Interference) included

      allegations that Bechler intentionally interfered with Sheets’s employment

      relationship with Interra by making false reports as to Sheets’s cognitive

      abilities and by “lobbying the Board in person.” (App. at 56.) Finally, Count 6

      alleged a breach of fiduciary duty by Venture and Bechler.


[9]   The parties filed various cross-motions for summary judgment. Following a

      hearing, the trial court granted summary judgment to Birky and Interra. Also,

      partial summary judgment was granted to Venture and Bechler. They were

      granted summary judgment on Count 3 (negligence in monitoring and

      reporting) and Count 6 (breach of fiduciary duty). A jury trial was conducted

      on the claims of negligence in handling of the hotline report and intentional

      interference with an employment relationship. At the conclusion of a nine-day

      trial, the jury found in favor of Venture and Bechler. This appeal ensued.



                                 Discussion and Decision
      Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016   Page 6 of 17
                      Summary Judgment Standard of Review
[10]   A trial court’s grant of summary judgment on appeal to this Court is “clothed

       with a presumption of validity,” and an appellant has the burden of

       demonstrating that the grant of summary judgment was erroneous. Williams v.

       Tharp, 914 N.E.2d 756, 762 (Ind. 2009). Our standard of review is well

       established:


               When reviewing a grant of summary judgment, our standard of
               review is the same as that of the trial court. Considering only
               those facts that the parties designated to the trial court, we must
               determine whether there is a “genuine issue as to any material
               fact” and whether “the moving party is entitled to judgment as a
               matter of law.” In answering these questions, the reviewing
               court construes all factual inferences in the non-moving party’s
               favor and resolves all doubts as to the existence of a material
               issue against the moving party. The moving party bears the
               burden of making a prima facie showing that there are no
               genuine issues of material fact and that the movant is entitled to
               judgment as a matter of law; and once the movant satisfies the
               burden, the burden then shifts to the non-moving party to
               designate and produce evidence of facts showing the existence of
               a genuine issue of material fact.


       Dreaded, Inc. v. St. Paul Guardian Ins. Co., 904 N.E.2d 1267, 1269-70 (Ind. 2009)

       (internal citations omitted).


[11]   When the defendant is the moving party, the defendant must show that the

       undisputed facts negate at least one element of the plaintiff’s cause of action or

       that the defendant has a factually unchallenged affirmative defense that bars the

       plaintiff’s claim. First Farmers Bank & Trust Co. v. Whorley, 891 N.E.2d 604, 608

       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016   Page 7 of 17
       (Ind. Ct. App. 2008), trans. denied. The role of the trial court at summary

       judgment is not to act as a trier of fact, but rather to determine whether the

       movant established, prima facie, either that there is insufficient evidence to

       proceed to trial, or that the movant is otherwise entitled to judgment as a matter

       of law. Kader v. State Dep’t of Corr., 1 N.E.3d 717, 727 (Ind. Ct. App. 2013).

       Witness credibility and the relative apparent weight of evidence are not relevant

       considerations at summary judgment. Id.


              Grant of Summary Judgment to Birky and Interra
[12]   The trial court granted summary judgment to Birky on Sheets’s defamation per

       se claim, concluding that Birky’s statements made in the hotline call did not

       “impute misconduct” or include an allegation of malfeasance, such that “to the

       extent those comments relate to [Sheets’s] employment and profession, [they]

       are not defamatory per se.” (App. at 22.) Because the allegation against Interra

       was one of vicarious liability, Interra was also granted summary judgment. 4


[13]   On appeal, Sheets observes that Birky “alleged conduct that Sheets had

       committed that was inconsistent with his fitness to serve as president/CEO.”

       (Appellant’s Br. at 10.) He then argues that this falls within a defamation per se



       4
         The trial court additionally concluded that, because the communication at issue was not defamatory per se,
       there was no need to reach the claimed defense of qualified privilege. See Schrader v. Eli Lilly & Co., 639
N.E.2d 258, 262 (Ind. 1994) (recognizing that the qualified privilege of common interest “applies to
       communications made in good faith on any subject matter in which the party making the communication has
       an interest or in reference to which he has a duty, either public or private, either legal, moral, or social, if
       made to a person having a corresponding interest or duty.”) To defeat application of the privilege, the
       evidence must show that the speaker “lacked any grounds for belief as to the truth of the statements.” Bals v.
       Verduzco, 600 N.E.2d 1353, 1357 (Ind. 1992).

       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016                           Page 8 of 17
       category described in a concurring opinion in Gibson v. Kincaid, 221 N.E.2d 834,

       843 (Ind. Ct. App. 1966), that is, words that “tend to injure another in his

       office, profession, trade, business or calling.”5 Interra and Birky respond that,

       in order to constitute defamation per se, a communication related to one’s

       profession must impute actual misconduct.


[14]   In order to establish a claim of defamation, a plaintiff must prove (1) a

       communication with defamatory imputation, (2) malice, (3) publication, and

       (4) damages. Dugan v. Mittal Steel USA Inc., 929 N.E.2d 184, 186 (Ind. 2010).

       A statement is defamatory if it tends “to harm a person’s reputation by lowering

       the person in the community’s estimation or deterring third persons from

       dealing or associating with the person.” Kelley v. Tanoos, 865 N.E.2d 593, 596

       (Ind. 2007). This is not to say that all statements having a defamatory

       imputation are defamation per se.


[15]   An action for defamation per se “arises when the language of a statement,

       without reference to extrinsic evidence, constitutes an imputation of (1)

       criminal conduct, (2) a loathsome disease, (3) misconduct in a person’s trade,



       5
         Alternatively, Sheets argues that his complaint may be understood as stating an additional claim,
       defamation per quod, “actionable only upon allegation and proof of special damage or harm.” Gibson, 221
N.E.2d at 843. Counts 1 and 2 of Sheets’s Third Amended Complaint were each captioned “Defamation Per
       Se” but Sheets maintains that he alleged special damages – his loss of employment – and he notes that the
       complaint once uses the term “defamation” without the subsequent phrase “per se.” Sheets’s attorney
       advised the trial court that the claim was one of defamation per se, yet Sheets asserts that he should not be
       bound by his attorney’s representation. In the absence of fraud, a client is bound by his or her attorney’s
       representations. Lystarczyk v. Smits, 435 N.E.2d 1011, 1014 n.5 (Ind. Ct. App. 1982). “The reliability of
       lawyers’ representations is an integral component of the fair and efficient administration of justice.” Binder v.
       Benchwarmers Sports Lounge, 833 N.E.2d 70, 75 (Ind. Ct. App. 2005). Accordingly, Sheets may not simply
       disregard the representations made to the trial court.

       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016                            Page 9 of 17
       profession, office, or occupation, or (4) sexual misconduct.” Dugan, 929
N.E.2d at 186. In contrast, if words are not defamatory in themselves, but

       become so only when understood in the context of extrinsic evidence, they are

       considered defamatory per quod. Id. Damages are presumed in an action for

       defamation per se, but must be proven in an action for defamation per quod.

       Id.


[16]   Birky communicated, via the Interra Compliance Line, that he perceived Sheets

       as being “more aggressive” since the disengagement of consulting services.

       (App. at 162.) Birky also opined that Sheets’s cognitive ability had been

       impaired, as evidenced by a lack of focus on significant issues and repetition of

       the same questions many times. Birky also claimed to have received

       “feedback” as to Sheet’s “not being fit for leadership” and being an

       “embarrassment.” (App. at 162.) Although such statements cast aspersions

       upon Sheet’s fitness to perform his professional duties – albeit in a forum

       designed for such communications – they provide a general assessment of

       unfitness, and do not allege misconduct. See Meyer v. Beta Tau House Corp., 31
N.E.3d 501, 515 (Ind. Ct. App. 2015) (recognizing that, if the speaker is merely

       expressing his subjective view, interpretation, or theory, the statement is not

       actionable defamation).


[17]   Recent Indiana decisions clarify that defamation per se as to one’s profession

       involves actual misconduct as opposed to a generalized opinion. In Levee v.

       Beeching, 729 N.E.2d 215 (Ind. Ct. App. 2000), a school principal sued a

       teacher’s union and the union representation for defamation per se. The union

       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016   Page 10 of 17
       representative had called the principal a “liar” and stated that she “favored

       some staff.” Id. at 218. A panel of this Court concluded that the words were

       not “so obviously and naturally harmful that proof of their injurious character

       can be dispensed with.” Id. at 220. The Court also observed that the

       statements were not defamatory on their own, but were only defamatory with

       reference to the union representative’s pattern of personal attacks against the

       principal. Id.


[18]   Baker v. Tremco, 917 N.E.2d 650 (Ind. 2009), involved a plaintiff who quit his

       former employment with the defendant after a workplace dispute. The plaintiff

       then started his own business and the former employer’s representative

       commented that the plaintiff “had engaged in inappropriate sales practices.” Id.

       at 657. Our Indiana Supreme Court found the statement to be “far too vague to

       conclude that [it was] so obviously and naturally harmful that proof of [its]

       injurious character c[ould] be dispensed with.” Id. at 658. Accordingly, the

       statement was not defamatory per se. Although the phrase “inappropriate sales

       practice” was directed toward the plaintiff’s “trade, profession, or occupation,”

       it did not impute the requisite “misconduct.” Id.


[19]   Wartell v. Lee, WL 7983987, ___ N.E.3d ___ (Ind. Ct. App. 2015), trans. denied,

       was an appeal following a grant of summary judgment on a claim of

       defamation per se. Lee had sent a letter to then-Purdue president Dr. France

       Cordova urging denial of Chancellor Michael Wartell’s request for an exception

       to Purdue’s retirement policy. The letter did not mention specific incidents of

       misconduct; rather, it included general statements about Wartell’s character and

       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016   Page 11 of 17
       conduct in his role as chancellor that “were arguably defamatory.” Slip op. at

       6. However, the vague statements (including references to “his word not being

       his bond,” a “lack of integrity,” and “broken faith” as well as a prediction that

       support “will be hard to come by”) did not rise to the level of defamation per se.

       Slip op. at 2. The Court explained:


               It is understandable and indeed tempting to leap from a
               determination that an allegedly defamatory statement is related
               to a person’s trade, profession, office, or occupation to the
               conclusion that the statement is defamatory per se. However,
               that is simply not the proper legal analysis. As a matter of law,
               for an allegedly defamatory statement to qualify as defamation
               per se, it must impute not only the serious level of misconduct of
               the type described in Dugan, but also in a way that does not
               require reference to extrinsic facts for context.


       Slip op. at 4.


[20]   Birky’s communication regarding Sheets did not impute occupational

       misconduct without resort to extrinsic evidence. The trial court properly

       concluded, as a matter of law, that Birky’s statements did not constitute

       defamation per se. Accordingly, the trial court properly granted summary

       judgment on this claim to Birky and Interra.


                        Jury Instruction – Tortious Interference
[21]   Sheets contends that the trial court abused its discretion by rejecting his

       proffered jury instructions on intentional interference with an employment-at-

       will contract. We resolve an appellate claim of trial error in refusing a tendered


       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016   Page 12 of 17
       instruction by considering (1) whether the instruction is a correct statement of

       the law, (2) whether there is evidence of record to support the giving of the

       instruction, and (3) whether the substance of the instruction is covered by

       another instruction given by the trial court. Raess v. Doescher, 883 N.E.2d 790,

       798 (Ind. 2008). When evaluating these factors, we are mindful that instructing

       the jury generally lies in the sole discretion of the trial court and reversal is

       appropriate only for an abuse of that discretion. Id. at 799.


[22]   Indiana recognizes that intentional unjustified interference by third parties6 with

       an employment contract is an actionable tort. Drake v. Dickey, 2 N.E.3d 30, 34

       (Ind. Ct. App. 2013). Tortious interference with a contractual relationship

       consists of the following elements: (1) the existence of a valid and enforceable

       contract; (2) the defendants’ knowledge of the existence of the contract; (3) the

       defendants’ intentional inducement of breach of the contract; (4) the absence of

       justification; and (5) resultant damages. Id.


[23]   On August 4, 2015, before the jury trial commenced, Sheets filed a proposed

       final jury instruction stating that his employment-at-will contract was protected

       from outside interference; he had the burden to prove five requisite elements;

       and two elements were undisputed. At the conclusion of trial, the litigants were

       instructed to file proposed instructions and the trial court conducted a lengthy




       6
         Venture and Bechler now contend that, when they monitored the hotline and reported Birky’s call, they
       acted as an agent of Interra, as opposed to a third party. Nonetheless, they do not suggest that they made this
       argument at trial, and it appears that both parties agreed that the jury would be instructed on intentional
       interference with an at-will employment contract.

       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016                         Page 13 of 17
       conference on final instructions. Sheets tendered two proposed instructions,

       one of which was an abbreviated version of his earlier proffered instruction:7


                  Jack Sheets was an employee at will of Interra Credit Union.
                  Jack Sheets’ employment at will relationship was a contract that
                  the law protects from outside interference by third parties.


       (App. at 873.)


[24]   The instruction was not given. Rather, the trial court gave the jury the

       following two instructions on tortious interference with an employment

       contract:


                  To recover damages for wrongful interference with contractual
                  relations, Sheets must prove by the greater weight of the evidence
                  that:


                  (1) A valid and enforceable contract existed between Sheets and
                      Interra Credit Union;


                  (2) The Venture Defendants knew the contract existed;


                  (3) The Venture Defendants intentionally caused a breach of the
                      contract;


                  (4) No justification existed for the Venture Defendants’ conduct;
                      and




       7
           The second tendered instruction concerned the gratuitous assumption of a duty.


       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016             Page 14 of 17
               (5) Sheets was harmed as a result.


       (App. at 909).

               Plaintiff was an employee at will of Interra Credit Union.
               Plaintiffs’ employment was a relationship. An employment at
               will is an employment relationship that has no definite length of
               time. Except for a few limited circumstances, an employment-at-
               will relationship may be terminated by the employer or employee
               at anytime and for any reason or for no reason at all.


       (App. at 912.) The trial court also instructed the jury that breach of an at will

       employment agreement does not mean only termination of employment, and

       that Venture would be liable if Bechler committed the alleged tort while acting

       within the scope of his agency.


[25]   At the jury instruction conference, Sheets argued that “without giving my

       instruction … there’s a real danger that the jury might think it was an employee

       at will relationship, therefore any – it could be terminated for any reason,

       including the interference of the Defendants.” (Sept. 1, 2015 Tr. at 16.) He

       renews this argument on appeal: “Without the benefit of Sheets’ tendered

       instructions, the jury likely understood that “any reason” for termination could

       include the Defendants’ alleged interference.” Appellant’s Brief at 20. He

       further argues that jurors would understand a “contract” to be a written

       contract and thus “it was incumbent upon the trial court to instruct the jury that

       Sheets’ employment at will was a contract that the law protects from outside

       interference.” Appellant’s Brief at 20.


       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016   Page 15 of 17
[26]   Sheets’s understanding of protection of an at-will employment contract is overly

       broad. In Bochnowski v. Peoples Fed. Sav. & Loan Ass’n, 571 N.E.2d 282 (1991),

       our Indiana Supreme Court recognized that a plaintiff may bring a claim for

       tortious interference with an employment relationship although the contract is

       terminable at will. At the same time, however, the Court observed: “The

       plaintiff bringing such an action, however, must be prepared to show that the

       defendant interferer acted intentionally and without a legitimate business

       purpose.” Id. at 285. Sheets’s instruction to the effect that the law protects such

       a contract “from outside interference” is incomplete, in that it does not

       contemplate that the interference must be intentional or without a legitimate

       business purpose.


[27]   Sheets did not demonstrate that the rejected instruction was a correct statement

       of the law, supported by evidence of record, and not covered by other

       instructions of the trial court. As such, he has demonstrated no abuse of

       discretion.



                                                Conclusion
[28]   Summary judgment was properly granted on the defamation per se claim. The

       trial court did not abuse its discretion when it refused Sheets’s incomplete

       instruction on the protection afforded by Indiana law to an at-will employment

       contract.


[29]   Affirmed.


       Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016   Page 16 of 17
Bradford, J., and Altice, J., concur.




Court of Appeals of Indiana | Opinion 20A04-1509-PL-01620 | May 18, 2016   Page 17 of 17